     Case 2:14-cr-00192-KJM-CKD Document 249 Filed 08/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-00192-KJM-CKD-1
12                       Respondent,
13            v.                                        ORDER
14    DONALD J. PEEL,
15                       Movant.
16

17           Movant is a federal prisoner proceeding pro se with an amended motion to vacate, set

18   aside, or correct his sentence filed pursuant to 28 U.S.C. § 2255. ECF No. 214. Currently

19   pending before the court is respondent’s motion for an order waiving movant’s attorney-client

20   privilege and permitting discovery related to the ineffective assistance of counsel claims raised in

21   the amended § 2255 motion. ECF No. 225. Movant has filed an opposition. ECF No. 238. For

22   the reasons discussed below, the court will grant respondent’s motion and order limited discovery

23   in this matter.

24           Respondent seeks an order finding that movant has waived his attorney-client privilege

25   from his trial counsel, Douglas Beevers, as well as his appellate counsel, John Balazs, based on

26   allegations of their ineffectiveness in his amended § 2255 motion. ECF No. 225. In order to be

27   able to properly respond to these allegations, respondent requests leave to conduct discovery by

28   interviewing or deposing prior counsel. Id.
                                                       1
     Case 2:14-cr-00192-KJM-CKD Document 249 Filed 08/25/20 Page 2 of 3

 1          In his opposition, movant objects to the order requested by respondent to the extent that it

 2   seeks a “cart[e] blanch[e] (sic) fishing license into all [of] Peel’s privileged communications…”

 3   with his attorneys. ECF No. 238 at 1. Movant recognizes that he has impliedly waived his

 4   attorney-client privilege only to the extent that it is necessary to respond to his ineffective

 5   assistance of counsel claims. ECF No. 238 at 1-2 (citing Bittaker v. Woodford, 331 F.3d 715 (9th

 6   Cir. 2003) (en banc)).

 7          For good cause shown, the court hereby orders limited discovery of the ineffective

 8   assistance of counsel allegations raised in the amended § 2255 motion. See Bracy v. Gramley,

 9   520 U.S. 899, 908-09 (1997); Rules Governing Section 2255 Proceedings for the United States

10   District Courts, Rule 6(a). The court finds that movant has impliedly waived his attorney-client

11   privilege with respect to the allegations raised in grounds 1, 2, 4, 5-8, 11, and 13 of his amended

12   § 2255 motion. See ECF No. 214; see also Bittaker v.Woodford, 331 F.3d 715, 721-24 (9th Cir.

13   2003) (en banc). The court will set a brief discovery period to allow respondent to obtain

14   declarations relevant to these ineffective assistance of counsel claims.

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. Respondent’s motion for an order waiving movant’s attorney-client privilege and

17              permitting discovery (ECF No. 225) is granted.

18          2. The court hereby finds that movant has impliedly waived his attorney-client privilege

19              as to his trial counsel, Douglas Beevers, as well as his appellate counsel, John Balazs,

20              limited to the allegations raised in grounds 1, 2, 4, 5-8, 11, and 13 of his amended
21              § 2255 motion. This waiver encompasses any persons employed by or working with

22              counsel as part of the defense team. Mr. Beevers and Mr. Balazs are hereby permitted

23              to disclose freely to the parties and the court any relevant information responsive to

24              the ineffective assistance of counsel claims raised in grounds 1, 2, 4, 5-8, 11, and 13 of

25              movant’s amended § 2255 motion including the production of e-mails, notes, records,

26              or other documents.
27          3. Respondent shall limit its use of any information or documents received to answering

28              the ineffective assistance of counsel claims raised in movant’s amended § 2255
                                                         2
     Case 2:14-cr-00192-KJM-CKD Document 249 Filed 08/25/20 Page 3 of 3

 1               motion. Respondent shall treat the information and documents received as

 2               confidential and shall not disseminate them or disclose their contents other than in the

 3               course of litigating the pending § 2255 motion.

 4           4. The parties may conduct discovery until December 2, 2020. Any motions necessary to

 5               compel discovery shall be filed by that date. All requests for discovery pursuant to

 6               Fed. R. Civ. P. 31, 33, 34 or 36 shall be served not later than sixty days prior to that

 7               date.

 8           5. In light of this discovery schedule, respondent’s answer to movant’s amended § 2255

 9               motion is now due on January 5, 2021. Movant’s reply, if any, is now due on

10               February 4, 2021.

11           6. Movant’s amended § 2255 motion will be deemed submitted at the conclusion of this

12               briefing schedule.

13   Dated: August 24, 2020
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21   12/peel0192.waiver.docx

22

23

24

25

26
27

28
                                                         3
